Exhibit 10.2
 
AMENDMENT TO REGISTRATION RIGHTS AGREEMENT
 
This Amendment to Registration Rights Agreement (this “Amendment”) is dated as
of June 22, 2007, among Who’s Your Daddy, Inc., a Nevada corporation (the
“Company”), and each purchaser identified on the signature pages hereto (each,
including its successors and assigns, a “Purchaser” and collectively the
“Purchasers”).
 
WHEREAS, the Company and the Purchasers entered into that certain Registration
Rights Agreement (the “Agreement”) dated May 7, 2007 pursuant to which the
Company agreed to prepare and file with the Securities and Exchange Commission
(“SEC”) a registration statement covering the resale of the Registrable
Securities, as defined therein, by no later than the 45th calendar day following
the date of the Securities Purchase Agreement (the “Purchase Agreement”)
executed by the Company and the Purchasers concurrently with the Agreement.
 
WHEREAS, pursuant to the terms of this Amendment, the Company and the Purchasers
desire to amend the Agreement to extend the time within which the Company shall
be obligated to prepare and file the registration statement described above.
 
IN CONSIDERATION of the mutual covenants contained herein and in the Agreement,
and for other good and valuable consideration, the receipt and adequacy of which
are hereby acknowledged, the Company and each Purchaser agrees as follows:
 
1. Definition of “Filing Date”. The definition of “Filing Date” under Section 1
of the Agreement is hereby deleted in its entirety and replaced as follows (and
all other portions of Section 1 shall remain unaffected by this Amendment):
 
“Filing Date” means, with respect to the Registration Statement required to be
filed hereunder, the 55th calendar day following the date of the Purchase
Agreement.
 
2. Ratification and Confirmation of Agreement. The Company hereby adopts,
ratifies and confirms the Agreement, as amended hereby, and acknowledges and
agrees that the Agreement, as amended hereby, is and remains in full force and
effect. The execution, delivery and effectiveness of this Amendment shall not
operate as a waiver of any right, power or remedy of any Purchaser under the
Agreement nor constitute an amendment or waiver of any other provision of the
Agreement. All references to the Agreement in any other document, instrument,
agreement or writing shall hereafter be deemed to refer to the Agreement as
modified by this Amendment.
 
3. Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Amendment shall be governed by the laws
of the State of California, without giving effect to any choice of law or
conflict of law provision or rule (whether of the State of California or any
other jurisdiction) that would cause the application of the laws of any
jurisdiction other than the State of California.
 
4. Entire Agreement. The Agreement, as amended by this Amendment, supersedes all
other prior oral or written agreements between each Purchaser, the Company,
their affiliates and persons acting on their behalf with respect to the matters
discussed herein.
 
5. Counterparts. This Amendment may be executed in two or more identical
counterparts, all of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to each other party; provided, that a facsimile signature shall be
considered due execution and shall be binding upon the signatory thereto with
the same force and effect as if the signature were an original, not a facsimile
signature.
 
6. Successors. This Amendment shall be binding upon and inure to the benefit of
the parties and their respective successors and assigns.
 
IN WITNESS WHEREOF, the parties hereto have caused this Amendment to
Registration Rights Agreement to be duly executed by their respective authorized
signatories as of the date first indicated above.
 
The Company:


WHO’S YOUR DADDY, INC.
 
By:  /s/ Edon Moyal
Name: Edon Moyal
Title: Chief Executive Officer

 
1

--------------------------------------------------------------------------------


(Signature Page: Amendment to Registration Rights Agreement)
 
 
The Purchasers:



AROUND THE CLOCK PARTNERS, LP


By:  Around the Clock Trading and Capital Management, LLC,
General Partner


By:  /s/ Wayne Anderson
Wayne Anderson, Managing Member
 
 
COHIBA PARTNERS INC.



/s/ Colin Nix
Collin Nix, President
 
 
AROUND THE CLOCK TRADING AND CAPITAL MANAGEMENT, LLC



/s/ Wayne Anderson
Wayne Anderson, Managing Member


 
STRONG PARTNERS CORPORATION


/s/ Charles McGuirk
Charles McGuirk, Chief Executive Officer




TURID HOLDINGS



/s/ Henry Ward
Henry Ward, Managing Director




CHUCK LAUBACH and JIM POMFRET, as joint tenants in common




/s/ Chuck Laubach
/s/ Jim Pomfret

Chuck Laubach
Jim Pomfret

 
 
2
